Citation Nr: 0318011	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-04 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
shoulder disability, currently rated at 20 percent.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  The Board remanded this matter to the 
RO in May 2001 for additional development.  The RO complied 
with the remand instructions and has returned the case to the 
Board for further appellate review.

In its May 2001 remand, the Board referred to the RO the 
veteran's claim to reopen entitlement to service connection 
for a low back disability, to include spondylosis and 
degenerative disease.  The claims file does not reflect that 
the RO has undertaken development or adjudication of this 
claim.  Accordingly, the Board again refers the claim for RO 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's right shoulder disability is manifested by 
limited and painful motion midway between the side and 
shoulder level.  

3.  The veteran's right shoulder disability is sufficiently 
disabling as to preclude securing or following substantially 
gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for a right 
shoulder disability have been met.  38 U.S.C.A. § 1155, 5103A 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 4.1-4.14, 4.71a, Diagnostic Code 5201 
(2002).

2.  The requirements for a total disability evaluation based 
on individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 3.340, 3.341, 4.16, 4.19 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims by 
means of the September 1999 rating decision, the December 
1999 Statement of the Case, and the March 2000 and September 
2002 Supplemental Statements of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to substantiate his claims.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claims, informed him of the 
reasons for the denial, and provided him with additional 
opportunity to present evidence and argument in support of 
his claims.  In addition, the May 2001 Board remand and 
letters from the RO dated in April and August 2002 
specifically advised the veteran of the provisions of the 
VCAA.  Therefore, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO afforded 
the veteran VA medical examinations and obtained VA medical 
opinions.  The RO also considered various private and other 
non-VA medical records.  Accordingly, the Board finds that no 
further action is necessary to comply with the duty to assist 
provisions of the VCAA.

I.	Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The record shows that the RO granted service connection for 
malunion fracture of the right clavicle in a January 1980 
rating decision and assigned a 10 percent disability 
evaluation effective from July 1979.  This rating was 
subsequently increased to 20 percent effective from January 
1996.  Subsequent rating decisions have confirmed and 
continued this evaluation.

In relation to the present appeal, a VA examination was 
performed in April 1999.  At that time, the veteran 
complained of clicking of the right shoulder with use, pain 
in the shoulder joint, muscle cramping, and sensation of pins 
and needles in the surrounding tissue.  The veteran was right 
hand dominant.  He used medication, hot soaks, and exercise 
for relief.  He was limited in household activities that 
required repetitive use of the right shoulder.  Flare-ups 
occurred intermittently and caused increased pain.  The 
flare-ups were precipitated by starting the lawnmower and by 
heavy lifting.  During flare-ups, the veteran could not 
perform certain household and yard chores.  The veteran used 
no orthopedic appliances and had not undergone surgery.  He 
reported no dislocation or recurrent subluxation of the 
shoulder. 

Objectively, a bony prominence was present on the distal 
right clavicle.  The muscular structures and biceps of the 
right and left upper extremities were symmetrical.  Range of 
motion was recorded as decreased forward flexion of 170 
degrees, decreased abduction of 160 degrees, and external and 
internal rotation of 90 degrees.  Radial and brachial 
reflexes were intact and 1+, and strength was 5/5.  The x-ray 
report showed soft tissue calcification inferior to the 
lateral one-third of the right clavicle, with no significant 
change since February 1996.  The veteran was diagnosed with 
status post fracture of the right clavicle. 

In April 2002, an MRI was performed and evidence of 
subdeltoid bursitis was found.  An EMG and a nerve conduction 
study also were performed in April 2002.  At that time, the 
veteran reported intermittent pain, numbness, and paresthesia 
of the right upper extremity for six months.  The right 
thumb, and third and fourth fingers were frequently 
symptomatic, and neck pain radiated to the right shoulder.  
The veteran denied weakness of the right upper extremity.  
Neurological examination found full range of motion of all 
upper extremity joints, with intact sensation, and normal 
muscle tone and full muscle strength.  The nerve conduction 
study found mildly prolonged distal motor latency of the 
right median nerve, suggestive of possible early right median 
nerve entrapment at the wrist.  The abnormal EMG needle 
examination was suggestive of advanced degenerative joint and 
disc disease and focal cervical radiculopathy.

At an April 2002 VA examination, the veteran reported 
functional loss of movement of the right shoulder, worse over 
the past two years.  His main complaint was pain with 
movement of the arm past 90 degrees of elevation and 
abduction.  He complained of cramping in the biceps area and 
over the acromioclavicular joint area.  He had a constant 
pain level of 2/10 with a flare-up level of 5/10.  The 
veteran reported a sensation of weakness of the right hand, 
with difficulty holding utensils and bottles.  He also felt 
as though he had decreased sensation of the right arm.  He 
could read with a book in his lap or work at a laptop 
computer at waist level or lower.  He could not use a hammer 
or shave with his right hand.  He had difficulty using a 
computer mouse or hand tools such as hedge clippers.  He 
could do some shoveling but rested often.  His former work at 
the U.S. Postal Service had required shoulder movement at or 
above the level of the axilla.  He used pain medication twice 
daily.  

The examiner reviewed the claims file and the findings of the 
previous diagnostic tests.  Upon examination, there was a 
minimal prominence of the right acromioclavicular joint.  No 
tenderness to palpation, crepitation on passive range of 
motion, or pain with range of motion to 90 degrees was 
present.  The veteran experienced pain with passive and 
active elevation and abduction beyond 90 degrees.  Range of 
motion of the right shoulder consisted of 80 degrees of 
internal rotation, 155 degrees of elevation, and 150 degrees 
of abduction.  Passive and active abduction caused pain.  The 
x-ray report showed degenerative changes involving the right 
shoulder with no change from February 1996.

The veteran was diagnosed with coracoclavicular joint 
arthritis; status post fracture of the right clavicle, 
healed; subdeltoid bursitis of the right shoulder; and 
subjective complaint of pain with objective findings of 
restricted movement, advancement from previous examination.  
The examiner opined that the veteran was employable for only 
marginal sedentary desk type employment.  He stated that the 
service-connected right shoulder disability would be 
exacerbated by any employment requiring any use of the right 
upper extremity because of the constant pain and restriction 
of motion in the right upper extremity. 

The veteran's right shoulder disability has been assigned a 
20 percent schedular evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2002).  Under this Diagnostic 
Code, a 20 percent rating is granted for impairment of the 
clavicle with dislocation or nonunion with loose movement.  A 
20 percent evaluation is the highest available under 
Diagnostic Code 5203; therefore, the Board must consider 
whether an alternative Diagnostic Code would afford the 
veteran a greater benefit.  

Diagnostic Code 5202 provides a 30 percent evaluation where 
there is recurrent dislocation of the major humerus at the 
scapulohumeral joint.  However, recurrent dislocation of the 
right shoulder has not been demonstrated in this case.  The 
record appears to shows evidence of arthritis confirmed by x-
ray findings and the Board observes that the provisions of 
Diagnostic Code 5003 provide for evaluation based on 
limitation of motion under Diagnostic Code 5201.  Under 
Diagnostic Code 5201, a 30 percent rating is assigned for 
limitation of motion in the major arm to a point midway 
between the side and shoulder level.  A 40 percent rating is 
assignable for limitation of motion of the major arm to a 
point 25 degrees from the side.

The Board acknowledges and finds credible the veteran's 
assertions regarding right shoulder pain with use.  
Additional functional loss due to pain, fatigue, weakened 
movement and incoordination, including during flare-ups, must 
also be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca.  Given the additional pain and discomfort on use, an 
increased rating of 30 percent is warranted under Diagnostic 
Code 5201.  The Board acknowledges that the veteran has range 
of motion greater than midway between the side and shoulder 
level; however, his pain functionally limits his motion to 
that level.  Therefore, an evaluation of 30 percent, but no 
greater than 30 percent, is granted.

II.	TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities consist of 
malunion of the right clavicle, now rated at 30 percent, and 
residuals of right foot fracture, rated as noncompensable.  
As such, the veteran does not meet the basic criteria for 
consideration for entitlement to TDIU on a schedular basis 
under 38 C.F.R. § 4.16(a) (2002).  The question thus becomes 
whether the veteran's service-connected right shoulder 
disability, in and of itself, is so exceptional as to render 
him unable to secure and follow a substantially gainful 
occupation, and, therefore, to warrant the grant of TDIU on 
an extraschedular basis.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992). 

Based upon the aforementioned opinion rendered by the VA 
examiner in April 2002, the Board finds that the veteran 
meets the criteria for TDIU.  The examiner found that the 
veteran was capable of performing only marginal employment 
due solely to his service-connected right shoulder 
disability.  Marginal employment shall not be considered 
substantially gainful employment.  See 38 C.F.R. § 4.16(a) 
(2002).  The evidence of record contains no opinion in 
contradiction to that of the VA examiner.  

The Board acknowledges that the claims file contains medical 
evidence in relation to the veteran's disability retirement 
from the U.S. Postal Service and Social Security 
Administration.  These records reflect that the veteran is 
unemployable, in part, due to nonservice-connected spinal 
disabilities.  However, the fact that the veteran is also 
unemployable due to nonservice-connected disabilities does 
not preclude being unemployable due to the service-connected 
disability.  Accordingly, the appeal is granted.




ORDER

An evaluation of 30 percent for a right shoulder disability 
is granted, subject to the provisions governing the award of 
monetary benefits.

Entitlement to TDIU is granted.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

